Citation Nr: 1122811	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a joint disability, claimed as arthritis of the knees, hands, and wrists.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a bilateral ear disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

5.  Entitlement to service connection for disability claimed as back pain.

6.  Entitlement to service connection for disability claimed as chest pain.

7.  Entitlement to service connection for a dental disability, to include benign fibro-osseous lesions.

8.  Entitlement to service connection for a dental condition, to include benign fibro-osseous lesions, for the purposes of establishing eligibility for outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO in Columbia, South Carolina denied the Veteran's claims for service connection for arthritis in the knees, hands, and wrists, a bilateral eye condition, a bilateral ear condition, depression, back pain, chest pain, and benign fibro-osseous lesion (claimed as dental condition).  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2005.

In February 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a February 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Jackson, Mississippi, which has certified the matters for appellate review.

The Board notes that the claims file reflects that the Veteran was previously represented by the American Legion.  In July 2008, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Disabled American Veterans (DAV) as her representative.  The Board recognizes the change in representation.

On several occasions since the last SSOC, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence.

The Board notes that, while the RO originally characterized the claim for a joint disability as one for service connection for arthritis of the knees, hands, and wrists, the record reflects that the Veteran has complained of joint pain in the knees, hands, wrists, ankles, and feet.  The Veteran was provided with an examination as to all her joints, and her claims also include consideration of rheumatoid arthritis and lupus.  Given that, and because the RO has actually considered the Veteran's arguments as to all possible disabilities affecting her joints, the Board has recharacterized this claim as reflected on the title page, consistent with what the Veteran is actually claiming.

The Board also notes that, while the RO originally characterized the psychiatric claim as one for service connection for depression, the record reflects various psychiatric diagnoses.  Given that, and because the RO has actually considered various diagnoses in adjudicating the claim-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has recharacterized this claim as reflected on the title page.

Regarding the Veteran's claims for service connection for a dental disability, the Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Given that, and because the RO has actually considered claims for service connection and for outpatient treatment, the Board has recharacterized the Veteran's claim for service connection for a dental disability as the two claims reflected on the title page.

The Board's decision addressing the claims for service connection for arthritis, knees, hands, and wrists, depression, disability claimed as back pain, disability claimed as chest pain, a dental disability, to include benign fibro-osseous lesions, and a dental condition, to include benign fibro-osseous lesions, for the purposes of establishing eligibility for outpatient treatment is set forth below.  The claims for service connection for a bilateral ear disability and bilateral eye disability are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  While service treatment records reflect that the Veteran complained of stiffness and aching in the right knee in July 1970, of pain in the arms and legs in December 1979, and that he received a profile for arthralgias of the bilateral hands and wrists in April 1978; there is no competent evidence the Veteran has, or has had, at any time pertinent to the current claim, a chronic joint disability.

3.  While service treatment records show that the Veteran complained of depression and anxiety in September 1982 and February 1983 as related to her pregnancies, there is no competent evidence that either the Veteran's currently diagnosed anxiety disorder not otherwise specified (NOS) or depression, is related to service.

4.  While service treatment records show that the Veteran complained of lower back pain in January 1981, November 1981, and January 1982; there is no medical evidence that the Veteran has, or ever has had a chronic disability of the back.

5.  While service treatment records show that the Veteran complained of chest pain and was diagnosed with probable tracheal bronchitis in January 1979; there is no medical evidence the Veteran has, or ever has had a chronic disability of the chest.

6.  The Veteran does not have a dental disability for which service connection can be granted.

7.  The Veteran's benign fibro-osseous lesions do not meet the criteria for service-connected noncompensable dental conditions, and replaceable missing teeth numbered 1, 14, 15, 16, 17, or 32 were extracted within 180 days of entry into service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a joint disability, claimed as arthritis of the knees, hands, and wrists, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for disability claimed as back pain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for disability claimed as chest pain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for dental disability, to include benign fibro-osseous lesions, are not met.  38 U.S.C.A. §§ 1131, 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.150 (2010).

6.  The criteria for service connection for dental condition, to include benign fibro-osseous lesions, for the purposes of establishing eligibility for outpatient treatment are not met.  38 U.S.C.A. §§ 1131, 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Post rating, a March 2009 letter provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for the appellant to respond, the RO readjudicated the claims on appeal, as reflected in the February 2010 SSOCs.  Hence, the appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, various private medical records, VA treatment records, and the reports of May 2009 and August 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative, on her behalf.

The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted.  While VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claims for service connection for disability claimed as back pain and disability claimed as chest pain, as explained in more detail, below, there is no medical indication whatsoever that the Veteran has either disability for which service connection is sought-the fundamental criterion for an award of service connection.  As the current record does not reflect even a prima facie claim for service connection for either claimed disability, VA has no obligation to obtain further medical examination or opinion in connection with either claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  Further, the VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claim for service connection for an acquired psychiatric disorder.  While the Veteran has been diagnosed with anxiety disorder NOS and depression, the claims file lacks any probative evidence that either of the Veteran's current disorders is related to her service.  Therefore, a VA examination and opinion are not required.  Id.

The Board also notes that, on several occasions, the Veteran submitted medical records without a waiver of initial RO consideration of that evidence.  38 C.F.R. §20.1304(c) indicates that submission of pertinent evidence after the last SSOC requires a waiver of initial RO consideration or should be referred to the agency of original jurisdiction (AOJ) for consideration.  Here, however, the Board finds that the newly submitted evidence is not pertinent to the Veteran's claims for service connection because it is only duplicative of evidence that is already of record (and was considered by the AOJ).  Therefore, the Board finds that a remand for initial RO consideration of this evidence is unnecessary.

Regarding the Veteran's dental claims, the Board notes that this claim was remanded for an examination in February 2009.  The Board instructed the examiner to conduct an examination and review of the claims file, and provide an opinion as to whether it is at least as likely as not that any dental disability had its onset in service or is otherwise medically related to service.  As regards the fibro-osseous lesion noted in service, the examiner was instructed to opine as to whether this lesion clearly and unmistakably pre-existed service; and, if so, was aggravated beyond the natural progression during or as a result of service; and, if not, is otherwise medically related to the Veteran's service.  The Veteran was provided with a dental examination with an oral surgeon in August 2009.  While the oral surgeon provided a full examination and discussion of the Veteran's in-service and current dental problems, she failed to specifically address the questions requested in the Board's remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Stegall, however, does not require "full" compliance or even "strict" compliance with the remand directive.  It only requires "substantial compliance," and the United States Court of Appeals for Veterans Claims (Court) has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Here, the Board finds that remand is not required for the Veteran's dental claim, as any nexus question, to include whether the Veteran's fibro-osseous lesion pre-existed service and/or was aggravated by service, is no longer relevant to the claim.  As discussed in detail below, the Board finds that whether or not the Veteran's fibro-osseous lesion pre-existed service, the claim remains denied as a matter of law, as the Veteran is not currently diagnosed with a disability upon which service connection may be granted.  See 38 C.F.R. § 4.150.  Further, treatment is also barred under law as the Veteran's lesions do not qualify as a service-connected noncompensable dental condition, and her tooth extractions occurred within 180 days of entry.  38 C.F.R. § 3.381(a), (d)(1).  For these reasons, further remand to attempt to obtain a nexus opinion, including as to pre-existence and/or aggravation, would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




A.  Joint disability

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a joint disability, claimed as arthritis of the knees, hands, and wrists, must be denied.

Service treatment records reflect that, in April 1979, the Veteran was placed on a 15-day profile for arthralgias of the bilateral hands and wrists.  In July 1979, the Veteran complained of general body stiffness and a painful right knee.  There was no swelling and no injury.  She was diagnosed with right knee sprain, and place on a physical profile for four days.  In December 1979, the Veteran complained of pain in the arms and legs.  The Veteran stated that her pain could be hereditary.  The Veteran was stable, but the physician noted that the Veteran may have tendencies for developing arthritis.  One week later, the Veteran noted that her symptoms had improved.  Periodical examinations consistently noted that orthopedic findings were within normal limits.  The Veteran denied painful or swollen joints in Reports of Medical History dated in June 1976, an undated one at the rank of E-3, and April 1982.

Post-service, the Veteran complained of swelling in her joints at a VA outpatient appointment in July 2004.  Injuries were denied.  On physical examination, the Veteran had boggy synovium in her wrists, with the right wrist being worse.  She also had pain with range of motion in her wrists and shoulders, and tenderness on palpation in the left neck and trapezius.  The Veteran's right knee had crepitation, but no effusions.  The impression was arthritis, probably degenerative joint disease, rule out rheumatoid arthritis.  X-rays were ordered to determine whether arthritis was present.  X-rays of the Veteran's hand and knees in July 2004 revealed no bony abnormalities.

In May 2009, the Veteran was afforded a VA examination.  After a full review of the claims file, the examiner noted that the Veteran had never been diagnosed with any kind of inflammatory arthritis or degenerative arthritis regarding her hands and knees.  The Veteran complained of aches and pains all over her body, but more specifically, significant pain in her hands, knees, and ankles.  The Veteran took no medication for arthritis.  She noticed swelling from time to time, and she believed that she currently had some swelling of her finger joints.  The Veteran had no history of loss of appetite or loss of weight.  The Veteran did not require any walking aid such as a cane or any other assistive device.

On physical examination, the Veteran walked with a normal gait.  There was no antalgic component found.  Examination of the hands and wrists revealed no local swelling, redness, puffiness, or warmth.  No Herberden's nodes were found.  Range of motion of the Veteran's wrists and all joints of the fingers were normal although the Veteran expressed pain during examination with any motion.  The Veteran was able to make a normal fist.  Apposition of the thumb to the palmar crease and tips of the fingers was normal.  Examination of the knees revealed no local swelling, redness, puffiness, or any warmth.  There was no obvious osteophytosis or joint effusion.  Range of motion of both knees was normal but painful.  There was no ligamentous laxity of either knee on medial or lateral stress.  Anterior and posterior drawer sign was negative.  Joint line tenderness and patella crepitus were also negative.  Examination of the feet and toes revealed no local swelling, redness, or puffiness.  Range of motion of ankles, mid-feet, and toes was normal, but the Veteran expressed pain with any motion.  On repetitive testing of all joints noted above, the Veteran had no loss of range of motion, aggravation of pain, fatigability, or lack of endurance.

The physician noted that the diagnosis was negative for any inflammatory arthritis or significant degenerative joint disease of the hands, wrists, knees, ankles, or feet.  The physician explained that the Veteran did have a history of aches and pain all over her body, but in the absence of specific findings for any inflammatory or degenerative arthritis, a diagnosis could not be made.  The physician noted that there was only one notation in the claims file when the Veteran complained of pain in both of her hands with some morning stiffness and swelling, and she gave a history of three months.  He further noted that the examination, however, was essentially negative at that time other than slight tenderness over the left wrist.  The physician explained that no diagnosis of arthritis was made during active duty service or afterwards, and her last x-rays in July 2004 were negative.  The physician found that if the Veteran had any arthritis in 1978 when she presented with pain in both hands, it would be definitely evident by this time.  He opined that therefore, as best he could determine, the Veteran currently had no diagnosis of inflammatory arthritis, and she definitely did not have any degenerative arthritis during her active duty service.  He noted that even if some degenerative joint disease had been discovered, it would be simply age related because the Veteran did not have any serious degenerative changes that the physician could observe, and none had been noted on previous x-rays.  Therefore, as best as he could determine, the Veteran did not even have a diagnosis of any inflammatory arthritis or significant degenerative arthritis, and her current condition was not caused by service.

Subsequent to this examination, in June 2009, the Veteran sought private treatment for her joint pains.  The Veteran's complained of painful stiffness in the hands and wrists, particularly in the mornings and lasting for several hours.  The Veteran also had difficulty twisting faucets tight or wringing out wet towels due to pain and weakness in the wrists.  The Veteran also noted that she had occasional swelling at her ankles with some stiffness.  On physical examination of the extremities, the Veteran had synovial thickening second through fourth metacarpal phalangeal joints bilaterally and 1+ effusions at the wrists bilateral, with a slight ulnar deviation across the metacarpals and some subluxation at ulnar styloids bilaterally but subtle.  The Veteran had tenderness at all of the warm, swollen joints.  Feet revealed no significant warmth or synovitis of the toes.  The Veteran had 1+ effusion at the left ankle with some warmth and tenderness, and trace effusion of the right ankle.  Knees were unremarkable.

The physician found that the Veteran had synovitis in a distribution that would be consistent with rheumatoid arthritis involving the metacarpal phalangeal joints, wrists, and ankles.  The physician recommended a number of lab studies, including lupus serologies, in light of the Veteran's family history of lupus.

One week later, the Veteran returned, complaining of very significant stiffness, especially in her hands and wrists first thing in the morning, with improvement later in the day.  The Veteran also reported some stiffness through the ankles and feet but not nearly as significant as the hands and wrists.  The Veteran had undergone a number of laboratory studies including complete blood count, comprehensive metabolic panel, and CCP antibody and rheumatoid factor for rheumatoid arthritis, antinuclear antibody and extractable nuclear antibodies, and anticardiolipin antibodies, all of which were normal or appropriately negative.  X-rays of the hands and feet did not reveal any periarticular osteopenia or erosive changes.

On examination, only trace synovitis was revealed through the second and third metacarpophalangeal joints bilaterally.  The physician also found warmth in the wrists but no tenderness with flexion and extension, and no effusions.  Feet, ankles, and knees were without effusions, warmth, or erythema.  The physician noted that they had much less inflammation in her hands and wrists and ankles, with inflammation only noted in the hands and wrists.  The Veteran had negative labs for rheumatoid arthritis and lupus, as well as x-rays revealing no erosive changes or periarticular osteopenia.  The physician noted that the Veteran may still develop into a seronegative rheumatoid arthritis diagnosis.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of any joint disability (to include inflammatory arthritis, degenerative joint disease, rheumatoid arthritis, or lupus) upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Consequently, the claim for service connection for a joint disability, to include arthritis of the knees, hands, and wrists, must be denied, because the first essential criterion for service connection-evidence of a current joint disability-has not been met.

The Board notes that, in connection with the current claim, the Veteran has asserted a continuity of joint pain since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case, despite the Veteran's assertions of continuity of symptomatology, the medical record of evidence fails to establish a diagnosis of any joint disability.  Consequently, the Veteran's assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis.

The Board has considered the assertions of the Veteran and those advanced by the Veteran's representative, on her behalf.  However, none of this evidence provides a basis for allowance of the claim.  While the Veteran is certainly competent to report her current symptoms of pain and swelling, the Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate training and expertise, neither the Veteran nor her representative is competent to render a diagnosis of a current joint disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's pain have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for a joint disability, claimed as arthritis of the knees, hands, and wrists, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Acquired psychiatric disorder

Service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for an acquired psychiatric disorder, claimed as depression, must be denied.

Service treatment records reflect that, in September 1982, the Veteran reported feeling depressed after her miscarriage in May 1982.  She felt isolated from her husband.  The Veteran was assigned to quarters for 24 hours and planned to talk with her husband.  No medication was assigned, and no diagnosis was made.  In February 1983, the Veteran reported anxiety regarding her current pregnancy.  On follow-up, the Veteran reported that she felt better and planned to go home and relax.  Periodical examinations consistently noted that psychiatric findings were within normal limits.  The Veteran denied depression and nervous trouble of any sort in Reports of Medical History dated in June 1976, an undated one at the rank of E-3, and April 1982.

Post-service, in July 2004, on an initial, general appointment with VA, the Veteran discussed her medical history, noting some mild depression during service due to her miscarriage.  She reported feeling down at times.  In October 2004, the Veteran reported recently starting Prozac for depression, but had stopped because it did not help.  The Veteran complained of being under a lot of stress due to a hostile work environment and had difficulty sleeping.  The Veteran was "very depressed over all this," and denied suicidal ideation.  The Veteran was found to have depression, job-related.

In December 2004, the Veteran presented to a private psychologist with complaints of high levels of stress that she reported as "job related."  She reported that the people at work hate her, were very mean to her, and she wanted to look for another job.  The Veteran stated that she felt nervous and anxious and complained of loss of concentration and sleep, as well as confusion.  On examination, the Veteran was dressed appropriately and oriented to time, place, and person.  Her thoughts were clear, and she communicated appropriately aside from an occasional loss of a thought and forgetting of words, which she attributed to her stress.  She stated that she could get leave from her job though January, which would allow her time to find another job somewhere else.  When discussing history, the Veteran relayed her service in the military, but did not mention any depression or psychiatric problems related to the military.  The Veteran was diagnosed with anxiety disorder NOS.

The psychologist wrote a letter to the Veteran's employer, noting that the Veteran was experiencing very high levels of anxiety, and recommending that the Veteran take time off of work to resolve her psychological issues.

In January 2005, the Veteran was seen by a VA physician, who found that the Veteran's depression was stable.  The Veteran was doing well since she had been off work and was not taking any medication, 

Collectively, the evidence of record reflects that, while the Veteran reported some symptoms of depression and anxiety in service relating to her miscarriage, her current diagnoses of depression and anxiety disorder NOS-which occurred decades after separation-are clearly related to stress regarding her current job.  The Board further notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The record contains no indication that the Veteran's brief in-service symptoms are in any way related to her current diagnoses.

The Board notes that, in connection with the current claim, the Veteran has asserted a continuity of symptoms since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  However, such report must be weighed against the medical evidence.  Cf. Buchanan, 451 F. 3d 1331.  In the instant case, although the Veteran asserts that all of her claimed disabilities have continued since service, she reported on treatment, that her psychiatric symptoms were due to increased stress at her job.  In July 2004, the Veteran reported that she experienced some mild symptoms of depression during service, and feeling down "at times."  The Veteran, however, was found to have job-related depression.

The record simply contains no indication that the Veteran's current acquired psychiatric disorders are in any way related to service.  Notably, the Veteran was never diagnosed with any disorder during service, based on two instances of feeling depressed.  At her private consultation in December 2004, the Veteran reported her history in service and never mentioned any consistent symptoms of depression in service or since service.  Instead, the Veteran solely complained of stress and anxiety related to her current job, where she had been working for the past two years.  Consequently, the Veteran's assertions as to continuity of symptomatology are outweighed by her statements made in furtherance of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, claimed as depression, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Disability claimed as back pain

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for disability claimed as back pain must be denied.

Service treatment records reflect that, in January 1981, the Veteran complained of lower back pain.  The Veteran was instructed to return to the clinic if lower back pain recurred.  In November 1981, the Veteran reported back pain in the middle of her back.  Her back was tender to touch.  The nurse diagnosed the Veteran with dehydration, and the Veteran was provided with fluids intravenously.  In January 1982, the Veteran also complained of lower back pain, beginning several months ago, intermittent, and localized to the middle of the back (low thoracic area).  The Veteran had no radiation and no history of previous injury or disability.  The Veteran had mild tenderness to palpation in the low thoracic/high lumbar region, with no other pathology evident on inspection/palpation.  The physician noted that he doubted there was any significant pathology related to the back pain.

Prior to separation, in April 1982, the Veteran reported that she had mild right-sided paraspinal spasms.  The physician recommended that the Veteran lose weight, apply lumbar heat, and use a firm mattress for back pain.  It was noted that the recurrent back pain was "probably musculoskeletal."

Post-service, an x-ray of the Veteran's cervical spine in July 2004 revealed no bony abnormalities.  No other evidence pertaining to the Veteran's back has been submitted.  Notably, the record contains no diagnosis of any back disability.  The Veteran has sought treatment for several problems related to possible arthritis, but has not mentioned any back pain other than in her cervical spine.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a back disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. 282, appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez, 259 F.3d 1356; see also Evans, 12 Vet. App. at 31-32.  Consequently, the claim for service connection for back disability must be denied, because the first essential criterion for service connection-evidence of a current back disability-has not been met.

The Board notes that, in connection with the current claim, the Veteran has asserted a continuity of back pain since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  However, such report must be weighed against the medical evidence.  Cf. Buchanan, 451 F. 3d 1331.  In the instant case, despite the Veteran's assertions of continuity of symptomatology, the medical record of evidence fails to establish a diagnosis of any current back disability.  Consequently, the Veteran's assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis.

The Board has considered the assertions of the Veteran and those advanced by the Veteran's representative, on her behalf.  However, none of this evidence provides a basis for allowance of the claim.  While the Veteran is certainly competent to report her current symptoms of pain, the Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons without appropriate training and expertise, neither the Veteran nor her representative is competent to render a diagnosis of a current back disability.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's pain have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for disability claimed as back pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Disability claimed as chest pain

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for disability claimed as chest pain must be denied.

Service treatment records reflect that, in January 1979, the Veteran complained of chest pain associated with a cold.  The Veteran was diagnosed with probable tracheal bronchitis.  At another undated appointment, the Veteran complained of chest pain and costochondral tenderness.  The Veteran was found to have costochondritis.  Periodical examinations consistently noted that chest findings were within normal limits.  Chest x-rays were negative.  The Veteran denied pain or pressure in chest in Reports of Medical History dated in June 1976, an undated one at the rank of E-3, and April 1982.

Post-service, an x-ray of the Veteran's chest in July 2004 revealed a normal chest.  A January 2005 VA cardiology consult revealed a normal left ventricular mass, size, and global function.  No segmental abnormalities were visualized in the area.  Right ventricular size upper limits were normal and had normal function.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has any disability related to her chest upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis.  See Brammer, 3 Vet. App. at 225.  Consequently, the claim for service connection for disability claimed as chest pain must be denied, because the first essential criterion for service connection-evidence of a disability related to chest pain-has not been met.

The Board notes that, in connection with the current claim, the Veteran has asserted a continuity of chest pain since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470 (1994); Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  However, such report must be weighed against the medical evidence.  Cf. Buchanan, 451 F. 3d 1331.  In the instant case, despite the Veteran's assertions of continuity of symptomatology, the medical record of evidence fails to establish a diagnosis of any current disability claimed as chest pain.  Consequently, the Veteran's assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis.

The Board has considered the assertions of the Veteran and those advanced by the Veteran's representative, on her behalf.  However, none of this evidence provides a basis for allowance of the claim.  While the Veteran is certainly competent to report her current symptoms of pain, the Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons without appropriate training and expertise, neither the Veteran nor her representative is competent to render a diagnosis of a current disability claimed as chest pain.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's pain have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for disability claimed as chest pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Dental claim for compensation purposes

Pertinent regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.

It is noted that the dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

Here, the Veteran claims service connection for a dental disability, pertaining to her benign fibro-osseous lesions.  Service treatment records reflect that, in February 1978, the Veteran had teeth numbered 1, 14, 15, 16, 17, and 32 extracted due to severe caries in February 1978.  A biopsy was ordered on the area of tooth number 19 after the removal of tooth number 17.  In February 1978, the Veteran had a biopsy of osseous radiopaque/lucent lesion from her mandible in the area of tooth number 19.  The lesion had been present for more than two years and was not increasing in size.  The lesion was enclosed by cortical plate in her mandible.  A biopsy revealed a fibro-osseous lesion which could fit with fibrous dysplasia.  The Veteran was diagnosed with a benign fibro-osseous lesion consistent with cement-ossifying fibroma of the left mandible.

On VA examination in August 2009, the oral surgeon noted that the Veteran had worn a partial denture to replace the missing mandibular post teeth.  She was not currently using the denture as one of the abutments failed and denture was no longer stable.  The Veteran complained of vague pain in the upper and lower jaw, not associated with anything in particular.  On examination, the oral surgeon noted that dentition was in poor repair, and oral hygiene was fair.  The Veteran's teeth were heavily restored with recurrent caries visible along the margins of restorations.  The Veteran was missing teeth 1, 7, 10, 12, 14-20, and 28-32.  The remaining teeth were nontender to percussion.  The Veteran was mildly tender to pressure along the edentulous areas of the maxilla and mandible.  There were no obvious gross erythema, edema, or masses.

After a review of the claims file, including the service treatment records, the oral surgeon noted that the Veteran reported to her posting with rampant caries, which were noted and treated appropriately.  She noted that an incidental finding on radiographs was mixed r-opaque/lucent lesions in the bil mandibular regions.  A biopsy of the edentulous number 19 area was first diagnosed as a benign fibro-osseous lesion consistent with cement-ossifying fibroma, of the left mandible in February 1978.  The oral surgeon noted that the reviewers also concluded that a possibility of sclerotic cemental masses could not be excluded.

On current examination, the Veteran retained visible radiographic evidence of the above lesions spread throughout the mandibular body and symphysis regions.  Both rad appearance and history supported this diagnosis.  No further treatment was recommended, as the condition was generally benign.  The oral surgeon found that the condition should not prevent or preclude the use of conventional dental prostheses (dentures) to replace the missing teeth, however, implants might have a less than average chance of success due to the extreme sclerosis and decreased vascularity of the bone in these areas.  Avoidance of elective surgical procedures to the mandible was generally recommended by the oral surgeon as healing could be delayed due to the above.

The oral surgeon found that the lesions were spontaneous in nature and did not appear to be related to any particular event in the Veteran's active duty record.  The pain which the Veteran reported may or may not be related to the condition.  She was unable to speculate as to whether the lesion may have inadvertently led to extraction of some of the teeth, since in its early stages, it could appear as a radiolucency, much like that of an inflammatory periapical granuloma.  However, from the claims file, it was apparent to the oral surgeon that the Veteran did present with rampant caries originally, so the missing teeth may well have been non-restorable.  The oral surgeon's prognosis for this lesion was benign.

Collectively, the evidence of record reflects that the Veteran has current lesions that were also present in service.  However, pertinent to 38 C.F.R. § 4.150, benign fibro-osseous lesions do not qualify as a disability for which service connection may be granted.  As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  While the Veteran arguably may have had loss of teeth due to her lesions in service (although the Veteran had severe caries as well), the loss of her teeth was not due to loss of substance of the body of maxilla or mandible through trauma or disease such as osteomyelitis (e.g., an infection of the bone).  As for any tooth loss caused by dental caries, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment, and not for service connection under 38 C.F.R. § 4.150.  38 C.F.R. § 3.381(a).

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disability, to include benign fibro-osseous lesions, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

F.  Dental claim for treatment purposes

For certain types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c).

Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1).

A "noncompensable service-connected dental condition" is defined as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  38 C.F.R. § 3.381(a).  It also includes disabilities that have been granted under 38 C.F.R. § 4.150, but have not been rated as compensably disabling.

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who are involved in the Homeless Veterans Dental Initiative (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Under Class II, those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (i) they served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, for a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable from any period of active military, naval, or air service of not less than 180 days; (ii) application for treatment is made within 180 days of such discharge or release; (iii) the certificate of discharge or release does not bear a certification that the Veteran was provided, within the 180-day period immediately before such discharge or release, a complete dental examination (including dental x-rays) and all appropriate dental treatment indicated by the examination to be needed; and (iv) a VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(b)(1).

The Veteran does not fall into any eligibility class described in 38 C.F.R. § 17.161.  She is not compensably or noncompensably service-connected for any dental disability, as discussed in detail above.  A service-connected disability did not cause her dental problems.  Service records reveal that the Veteran was not a POW or a homeless veteran.  Her service-connected disabilities are not rated at 100 percent by schedular evaluation or by total disability rating based upon individual unemployability.  The Veteran was also not participating in a vocational rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing her dental problems was not medically necessary for a medical condition currently under treatment.

Regarding Class II treatment, the Board notes that the Veteran separated from service in July 1983, which took place after September 30, 1981.  Thus, the Veteran's service records must indicate that she was notified of her options regarding VA dental treatment, including the need to apply for VA outpatient dental treatment on a timely basis.  If there is no indication of such notification, the 180-day time limit does not begin.  See Mays v. Brown, 5 Vet. App. 302, 306.

Here, the Veteran was not notified of her option regarding VA dental treatment, and the 180-day time limit has therefore not begun to run.  Despite this, the Board finds that the Veteran still does not qualify for Class II treatment.

To qualify for Class II treatment, the Veteran must have a service-connected noncompensable dental condition or disability.  As noted above, this is defined as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  38 C.F.R. § 3.381(a).  It also includes disabilities that have been granted under 38 C.F.R. § 4.150, but have not been rated as compensably disabling.

Service treatment records reflect that the results of the Veteran's first dental examination in November 1977 were not recorded.  Therefore, the Board finds that the Veteran's teeth were normal at entry.  In February 1978, teeth numbers 1, 14, 15, 16, 17, and 32 were diagnosed as being severely cariously involved and extracted.  The Veteran underwent a bone biopsy of the mandible in the area of tooth number 19.  The pathological report reflects that a piece of bone measuring 1.3 centimeters (cm.) by 0.8 cm. by 0.6 cm was removed.  The preoperative diagnosis was fibro-osseous lesion.  The clinical history in the operative report indicates that the lesion was present for more than two years.  The postoperative diagnosis was fibro-osseous lesion consistent with cemento-ossifying fibroma, left mandible.

A fibro-osseous lesion consistent with cemento-ossifying fibroma, left mandible does not qualify as a service-connected noncompensable dental condition or disability under 38 C.F.R. § 3.381 because it is not treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  Therefore, Class II treatment cannot be authorized for this condition.  The Veteran's replaceable missing teeth (numbers 1, 14, 15, 16, 17, and 32), as a result of this lesion, or, alternatively, due to severe dental caries, however, qualify as a service-connected noncompensable dental condition on which eligibility for outpatient dental treatment may be established under certain circumstances.

It is unclear from the record whether the Veteran's teeth numbered 1, 14, 15, 16, 17, and 32 were extracted in service due to severe dental caries or due to her fibro-osseous lesion.  In this regard, the oral surgeon was unable to speculate as to whether the lesion may have inadvertently led to extraction of some of the teeth, since in its early stages, it could appear as a radiolucency, much like that of an inflammatory periapical granuloma.  However, the oral surgeon also noted that from the claims file, it was apparent to her that the Veteran did present with rampant caries originally, so the missing teeth may well have been non-restorable.

Although the reason for extracting the teeth remains unknown, the Board finds that the result is the same in either situation.  The Veteran's replaceable missing teeth (numbers 1, 14, 15, 16, 17, and 32), either as a result of the lesion or severe dental caries, are eligible for outpatient dental treatment only if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1).  Here, however, the Veteran's teeth were extracted within 180 days of entry.  Therefore, these replaceable missing teeth (numbers 1, 14, 15, 16, 17, and 32) cannot be service connected for the purposes of treatment, whether they were caused by either dental caries or a fibro-osseous lesion.

For the foregoing reasons, the claim for service connection for a dental condition, to include benign fibro-osseous lesions, for the purposes of establishing eligibility for outpatient treatment, must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for a joint disability, claimed as arthritis of the knees, hands, and wrists, is denied.

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.

Service connection for disability claimed as back pain is denied.

Service connection for disability claimed as chest pain is denied.

Service connection for a dental disability, to include benign fibro-osseous lesions, is denied.

Service connection for a dental condition, to include benign fibro-osseous lesions, for the purposes of establishing eligibility for outpatient treatment, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran alleges that she has current bilateral ear and eye disabilities that are related to service.  Service treatment records reflect that the Veteran complained, on several occasions, of prolonged bilateral ear pain, and had diagnosed ear infections in service.  Recently-obtained medical evidence reveals that the Veteran has bilateral hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  Service treatment records also reflect that the Veteran complained of recurring itching of the eyes.  She was diagnosed with traumatic conjunctivitis in service.  Post-service, in October 2004, the Veteran, again, complained of red, itchy eyes since service.  The Veteran was diagnosed with dry eye syndrome of both eyes, but the Veteran refused dilation because she had to return to work.  At a private medical appointment in June 2009, the Veteran noted that she had dryness in her eyes, particularly ever since her pterygium resection.  

The evidence of the Veteran's prolonged bilateral ear pain in service, and the recent findings of bilateral hearing loss, collectively suggest that Veteran may have a current disability related to service.  The evidence of the Veteran's complaints of itchy eyes in service and since service, as well as the recent diagnosis of dry eye syndrome, also collectively suggests that the Veteran may have a current disability related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between these current disabilities and service.  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo ear, nose, and throat (ENT) examination by an appropriate physician, at a VA medical facility.  The RO should also arrange for the Veteran to undergo ophthalmological examination by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to either scheduled examination, without good cause, may result in denial of the claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to either scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file includes actual medical records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated up to February 1, 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since February 1, 2005.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiners are complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran identify or provide relevant treatment records concerning her pterygium resection.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Birmingham VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since February 1, 2005.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those documenting a pterygium resection.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo ENT examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all current disability/ies affecting the ears, to include previously diagnosed bilateral hearing loss.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service (to include the assessment of prolonged bilateral ear pain, otitis media, and otitis externa noted therein).

In rendering each requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's assertions (to include assertions of continuity bilateral ear pain since service).  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO should also arrange for the Veteran to undergo ophthalmological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the eyes, to include previously diagnosed dry eye syndrome.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service (to include the assessment of traumatic conjunctivitis and itchy eyes noted therein).

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions (to include assertions of continuity itchy eyes since service).  A discussion of the Veteran's history of pterygium resection should be provided, with comment as to whether this resection was related to service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date(s) and time(s) of the examination(s) sent to her by the pertinent VA medical facility(ies).

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for bilateral eye disability and bilateral ear disability in light of all pertinent evidence and legal authority.

9.  If either benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


